Citation Nr: 0833841	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  06-34 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis, left shoulder.

2.  Entitlement to service connection for degenerative 
arthritis, right shoulder.

3.  Entitlement to service connection for degenerative 
arthritis, cervical spine.

4.  Entitlement to service connection for degenerative 
arthritis, thoracic spine.

5.  Entitlement to service connection for degenerative 
arthritis, lumbar spine.

6.  Entitlement to service connection for degenerative 
arthritis, right hand.

7.  Entitlement to service connection for degenerative 
arthritis, left hand.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
October 1963. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

In July 2008, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing is of record.


FINDINGS OF FACT

1.  The probative evidence of record indicates that the 
veteran's degenerative arthritis, left shoulder is not 
secondary to his service-connected ulcerative colitis or any 
incident of service.

2.  The probative evidence of record indicates that the 
veteran's degenerative arthritis, right shoulder is not 
secondary to his service-connected ulcerative colitis or any 
incident of service.

3.  The probative evidence of record indicates that the 
veteran's degenerative arthritis, cervical spine is not 
secondary to his service-connected ulcerative colitis or any 
incident of service.

4.  The probative evidence of record indicates that the 
veteran's degenerative arthritis, thoracic spine is not 
secondary to his service-connected ulcerative colitis or any 
incident of service.

5.  The probative evidence of record indicates that the 
veteran's degenerative arthritis, lumbar spine is not 
secondary to his service-connected ulcerative colitis or any 
incident of service.

6.  The probative evidence of record indicates that the 
veteran's degenerative arthritis, right hand is not secondary 
to his service-connected ulcerative colitis or any incident 
of service.

7.  The probative evidence of record indicates that the 
veteran's degenerative arthritis, left hand is not secondary 
to his service-connected ulcerative colitis or any incident 
of service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for degenerative arthritis, left shoulder are not met.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2007).

2.  The criteria for the establishment of service connection 
for veteran's degenerative arthritis, right shoulder are not 
met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 
(2007).

3.  The criteria for the establishment of service connection 
for degenerative arthritis, cervical spine are not met.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2007).

4.  The criteria for the establishment of service connection 
for degenerative arthritis, thoracic spine disability are not 
met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 
(2007).

5.  The criteria for the establishment of service connection 
for degenerative arthritis, lumbar spine are not met.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2007).

6.  The criteria for the establishment of service connection 
for degenerative arthritis, right hand are not met.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2007).

7.  The criteria for the establishment of service connection 
for veteran's degenerative arthritis, left hand are not met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act 

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law. Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The VCAA and its 
implementing regulations are applicable to this appeal. 
 
The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim. 
 
The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to the claims 
being decided such that the Board's decision to proceed in 
adjudicating these claims does not prejudice the veteran in 
the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 
 
A. Duty to Notify 
 
The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21. 

However, the Board notes that, effective May 30, 2008, 38 
C.F.R. § 3.159 have been revised, in part.  See 73 Fed. Reg. 
23, 353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request that a claimant provide any 
pertinent evidence in the claimant's possession.  
 
On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486. 
 
In this case, the RO provided the veteran VCAA notice on the 
claims being decided by a letter dated February 2004, before 
initially deciding those claims in a rating decision dated 
July 2004.  The timing of such notice reflects compliance 
with the requirements of the law as found by the Court in 
Pelegrini II. 
 
The content of such notices also reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  In the aforementioned notice letter, the RO acknowledged 
the claims being decided, notified the veteran of the 
evidence needed to substantiate those claims, identified the 
type of evidence that would best do so, informed him of the 
VCAA and VA's duty to assist, and indicated that it was 
developing his claims pursuant to that duty.  The RO also 
identified the evidence it had received in support of all of 
the claims being decided and the evidence it was responsible 
for securing.  The RO noted that it would make reasonable 
efforts to assist the veteran in obtaining all outstanding 
evidence provided he identified the source(s) thereof.  The 
RO also noted that, ultimately, it was the veteran's 
responsibility to ensure VA's receipt of all pertinent 
evidence.  The RO advised the veteran to sign the enclosed 
form authorizing the release of his treatment records if he 
wished VA to obtain such records on his behalf.  The RO also 
advised the veteran to identify or send directly to VA all 
requested evidence to support his claims. 
 
The content of this notice letter does not reflect compliance 
with the requirements of the law as found by the Court in 
Dingess/Hartman.  Therein, the RO did not provide the veteran 
information on disability ratings or effective dates to be 
assigned service-connected disabilities or effective dates to 
be assigned increased evaluations.  However, the veteran is 
not prejudiced as a result thereof.  Bernard, 4 Vet. App. at 
394.  With regard to the remaining claims, service connection 
may not be granted. Therefore, any question relating to the 
appropriate disability evaluation or effective date to be 
assigned a grant of service connection or an increased 
evaluation is moot. 

B. Duty to Assist 
 
VA made reasonable efforts to identify and obtain relevant 
records in support of the claims being decided.  38 U.S.C.A. 
§ 5103A(a), (b), (c) (West 2002).  Specifically, the RO 
secured and associated with the claims file all evidence the 
veteran identified as being pertinent to his claims, 
including service medical records and post-service VA, social 
security records, a hearing transcript and private treatment 
records.  The veteran does not now claim that there is any 
outstanding evidence for VA to secure in support of this 
appeal.

The RO also conducted a medical inquiry in an effort to 
substantiate the veteran's claims by affording him a VA 
examination, during which examiners addressed the 
disabilities at issue in this appeal.  
 
Under the facts of this case, 'the record has been fully 
developed,' and 'it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s].' Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. Apr. 5, 2006) (holding that 
an error, whether procedural or substantive, is prejudicial 
when the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect to the extent that it affects the 
essential fairness of the adjudication).
 
Analysis

The veteran claimed during his July 2008 hearing that he had 
degenerative arthritis in multiple areas of his body due to 
his service-connected ulcerative colitis because he believes 
that his body does not absorb nutrients sufficiently, 
resulting in bone weakness.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Finally, where a veteran served for 90 days in active 
service, and arthritis develops to a degree of 10 percent or 
more within one year from the date of separation from 
service, such disease may be service connected even though 
there is no evidence of such disease in service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309. 

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Board initially notes that the veteran's service medical 
records have no complaints of, or treatment for, degenerative 
arthritis.  Concerning the presumption for arthritis which 
develops within one year of service, the veteran admitted, 
during his hearing testimony of July 2008, that he developed 
degenerative arthritis in approximately 1998, more than 
thirty years after service.

Concerning objective medical evidence of a relationship 
between the veteran's service-connected ulcerative colitis 
and his degenerative arthritis, the veteran was afforded a 
QTC examination during August 2002.  The examiner diagnosed 
the veteran, by radiographic evidence, with degenerative 
arthritis, left shoulder; degenerative arthritis, right 
shoulder; chondrocalcinosis, left knee; osteoarthritis, 
bilateral hands; degenerative arthritis, cervical vertebrae; 
degenerative arthritis, thoracic spine; and degenerative 
arthritis, lumbar spine.  The examiner indicated that the 
veteran's GI (gastroenterological) condition did not cause 
significant anemia or significant malnutrition.  A VA 
examiner proffered an addendum to the examination record 
after reviewing the claims file and medical records to 
include radiological reports completed at the time of the QTC 
examination.  In this addendum dated November 2002, the 
examiner indicated that given the nature of the distribution 
of the joint finding, the nature of the x-ray changes and the 
veteran's age, the veteran's arthralgias are more likely 
related to degenerative joint disease and 
chondrocalcinosis/calcium pyrophosphate deposition disease 
(CPPD) than his service-connected ulcerative colitis.

The Board notes that the veteran identifies a July 2001 VA 
treatment record as support for his contention that there is 
a link between his service-connected ulcerative colitis and 
his degenerative arthritis.  The examiner indicates that the 
veteran's complaints of arthralgias were probably due to 
osteoarthritis but it was difficult to rule out a component 
of reactive arthritis from ulcerative colitis.  The Board 
additionally notes that the examiner only indicates that it 
was difficult to rule out the veteran's service-connected 
ulcerative colitis as a contributing factor.  See Beausoleil 
v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. at 23 (medical opinions which are speculative or 
inconclusive in nature cannot support a claim).  

The remaining medical evidence does not indicate a causal 
relationship between the veteran's claimed arthritis 
conditions and his service-connected ulcerative colitis or 
any other incident of active service.

The veteran has argued that his arthritis is the result of 
ulcerative colitis.  The Board acknowledges that the veteran 
is competent to give evidence about what he experienced; for 
example, he is competent to report that he experiences 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  He is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board cannot, therefore, accept his statements as 
adequate evidence with no probative medical evidence of a 
relationship between the veteran's claimed arthritis 
conditions and his ulcerative colitis. 

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to service connection for degenerative arthritis, 
left shoulder, is denied.

Entitlement to service connection for degenerative arthritis, 
right shoulder, is denied.

Entitlement to service connection for degenerative arthritis, 
cervical spine, is denied.

Entitlement to service connection for degenerative arthritis, 
thoracic spine, is denied.

Entitlement to service connection for degenerative arthritis, 
lumbar spine, is denied.

Entitlement to service connection for degenerative arthritis, 
right hand, is denied.

Entitlement to service connection for degenerative arthritis, 
left hand, is denied.




_________________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


